          Case: 1:20-cv-00582-PAB Doc #: 4 Filed: 06/05/20 1 of 6. PageID #: 34




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


SEAN RUTLEDGE,                                     )         CASE NO. 1:20-cv-582
                                                   )
                          PLAINTIFF,               )         JUDGE PAMELA A. BARKER
                                                   )
vs.                                                )         MEMORANDUM OPINION AND
                                                   )         ORDER
                                                   )
CORRECTIONS OFFICER ELSON,                         )
et al.,                                            )
                                                   )
                          DEFENDANTS.              )


          Pro se plaintiff Sean Rutledge (“Rutledge”), a state prisoner, brings this action pursuant

to 42 U.S.C. § 1983 against defendants Corrections Officer Elson, Dana Blankenship, Chris

Lambert, Lt. Wojciecahowski, Warden Sheldon, Kurt Dahlby, Mark Bratton, Lisa Booth, Ms.

Sudberry, CR Kirkpatrick, and Mansfield Correctional Institution (“MCI”) (collectively,

“defendants”).      Rutledge alleges a violation of his rights under the First and Fourteenth

Amendments of the United States Constitution and seeks One Million Dollars in relief. (Doc.

No. 1.)

          For the reasons that follow, this action is dismissed.

      A. Background

          Rutledge is a state prisoner confined at MCI. He alleges that on September 28, 2019, 1

defendant Elson assaulted him in the dining room in the presence of defendant Wojciecahowski.

(Doc. No. 1 at 3.) Beyond this conclusory statement, Rutledge’s allegations and claims are


1
  The pleading states the events at issue in this action began on September 28, 2020 which, in the spirit of liberal
construction, the Court construes as September 28, 2019. (See Doc. No. 1 at 3 (page number references are to page
identification numbers generated by the Court’s electronic filing system).)
          Case: 1:20-cv-00582-PAB Doc #: 4 Filed: 06/05/20 2 of 6. PageID #: 35




difficult to discern. Rutledge claims difficulty filing an “ICR” 2 on a JPay kiosk and that he did

not have access to paper ICR forms. The same night as the alleged assault in the dining hall,

Rutledge claims “that officer” came to his cell block to pick a fight by calling Rutledge “a pussy

an[d] snitch.” (Id. at 5.) Rutledge’s claims against defendants Lambert, Booth, and Bratten are

difficult to discern, but appear to reference their involvement in the ICR process. (See id.)

Rutledge also claims that defendants Booth and Blankenship advised him regarding his state

remedies, told him that they would see to it that his life was a living hell, and took his television.

(See id. at 6.) With respect to defendant Sudberry, Rutledge claims she and he were involved in

an altercation on February 10, 2020 and Sudberry caused defendant Kirkpatrick to expel him

from a prison education program.              (See id. at 7.)    Lastly, Rutledge generally claims that

unwarranted physical force is used by correctional staff at MCI. (See id. at 6.)

      B. Standard of Review

          Under 28 U.S.C. § 1915(e)(2)(B), the Court must review and dismiss an in forma

pauperis complaint that fails to state a claim upon which relief may be granted. Hill v. Lappin,

630 F.3d 468, 470-71 (6th Cir. 2010) (holding that Twombly /Iqbal standard applies to review of

prisoner complaints under 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim). To pass this

threshold review, the complaint must contain “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is

plausible when the complaint contains “factual content that allows the Court to draw the

reasonable inference that the Defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The complaint must contain more than “labels and conclusions” or a

“formulaic recitation of the elements.” Twombly, 550 U.S. at 555. Its “factual allegations must

2
    Rutledge does not indicate the meaning of the acronym ICR.
                                                          2
       Case: 1:20-cv-00582-PAB Doc #: 4 Filed: 06/05/20 3 of 6. PageID #: 36




be enough to raise a right to relief above the speculative level.” Id.

       When conducting this analysis, this Court accepts as true “all the factual allegations in

the complaint” but not “legal conclusion[s] couched as ... factual allegation[s].” Papasan v.

Allain, 478 U.S. 265, 286 (1986). Pro se pleadings are held to “less stringent standards than

formal pleadings drafted by lawyers” and must be liberally construed. Haines v. Kerner, 404

U.S. 519, 520 (1972); Franklin v. Rose, 765 F.2d 82, 85 (6th Cir. 1985) (pro se complaints are

entitled to liberal construction) (citations omitted). That said, the Court is not required to conjure

unpleaded facts or construct claims on Rutledge’s behalf and he must allege “more than bare

assertions of legal conclusions ... to satisfy federal notice pleading requirements.” See Grinter v.

Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted).

   C. Analysis

       Rutledge brings this action pursuant to 42 U.S.C. § 1983. In order to state a § 1983

claim, he must allege that a person acting under color of state law deprived him of his rights,

privileges, or immunities secured by the United States Constitution. West v. Atkins, 487 U.S. 42,

48 (1988). Rutledge fails to state a plausible § 1983 against any of the defendants.

               MCI is dismissed

       As an initial matter, defendant MCI is not a legal entity capable of being sued under §

1983. See Brown v. Imboden, No. 1:11 CV 529, 2011 WL 3704952, at *2 (N.D. Ohio Aug. 23,

2011) (Mansfield Correctional Institution is not a legal entity capable of being sued or of

bringing suit) (collecting cases).    MCI is a prison facility under the control of the Ohio

Department of Rehabilitation and Correction (“ODRC”) and Rutledge’s claim against MCI is

properly construed as a claim against the ODRC. See id.

       The ODRC is an agency of the State of Ohio and is not a “person” for the purposes of §
                                                  3
       Case: 1:20-cv-00582-PAB Doc #: 4 Filed: 06/05/20 4 of 6. PageID #: 37




1983. Henton v. Ohio Dep’t of Rehab. & Correction, No. 1:19 CV 462, 2019 WL 4346266, at

*1 (N.D. Ohio Sept. 12, 2019) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65-66

(1989)). Moreover, the State of Ohio and its agencies are immune from suit under the Eleventh

Amendment of the United States Constitution unless the State’s immunity has been abrogated by

Congress or the State of Ohio has consented to be sued. See Regents of the Univ. of Calif. v.

Doe, 519 U.S. 425, 429 (1997) (Eleventh Amendment immunity applies to state agencies and

instrumentalities) (citations omitted). When enacting § 1983, Congress did not abrogate the

State’s Eleventh Amendment immunity. Will, 491 U.S. at 65-66. Nor has the State of Ohio

consented to suit under § 1983. See Wolfel v. Morris, 972 F.2d 712, 718 (6th Cir. 1992) (the

State of Ohio has not waived its Eleventh Amendment immunity from suit in § 1983 cases).

       Accordingly, Rutledge’s claim against MCI (i.e. the ODRC) is dismissed pursuant to §

1915(e)(2)(B).

                 Warden Sheldon is dismissed

       No factual allegations appear in the complaint against defendant Sheldon. To the extent

that Rutledge’s claims against Sheldon rely upon Sheldon’s status as the warden of MCI, that

claim fails because a supervisor cannot be held liable under § 1983 solely upon a theory of

respondeat superior. Taylor v. Michigan Dep’t of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995). In

order for a supervisor to be liable, there must be some showing that the supervisor “‘at least

implicitly authorized, approved or knowingly acquiesced in the unconstitutional conduct of the

offending subordinate.’” Id. (emphasis in original) (quoting Bellamy v. Bradley, 729 F.2d 416,

421 (6th Cir. 1984)). Plaintiff alleges no facts from which this Court can infer that Sheldon

implicitly authorized, approved, or knowingly acquiesced in the alleged unconstitutional conduct

of any defendant. And merely listing Sheldon in the caption of the complaint and alleging
                                               4
         Case: 1:20-cv-00582-PAB Doc #: 4 Filed: 06/05/20 5 of 6. PageID #: 38




constitutional violations in the body of the complaint is insufficient to sustain recovery under §

1983. Gilmore v. Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004). Warden Sheldon is

dismissed from this action pursuant to § 1915(e)(2)(B).

                Defendants Elson and Wojciecahowski are dismissed

         Rutledge’s only claim against defendant Elson is the conclusory allegation that Elson

assaulted him in the dining hall and, later that evening, came to Rutledge’s cell and taunted him

from a distance. His only claim against defendant Wojciecahowski is that she observed the

alleged assault and smiled at him and followed him as he left the dining hall. (See Doc. No. 1 at

3, 5.)

         Rutledge’s cursory and conclusory allegations against defendants Elson and

Wojciecahowski do not contain sufficient factual content that allows the Court to draw the

reasonable inference that either defendant is liable for violating his constitutional rights. See

Iqbal, 556 U.S. at 678. Rutledge’s claims against defendants Elson and Wojciecahowsk are

dismissed pursuant to § 1915(e)(2)(B).

                Defendants Blankenship, Lambert, Dahlby, Bratton, Booth, Sudberry and
                Kirkpatrick are dismissed

         Rutledge’s only allegation against defendant Sudberry is that he had an altercation with

her and that she caused defendant Kirkpatrick to withdraw him from an education program at

MCI. This cursory allegation is devoid of sufficient factual content from which this Court may

infer that defendants Sudberry and Kirkpatrick violated any of Rutledge’s constitutional rights,

and they are dismissed pursuant to § 1915(e)(2)(B).

         With respect to defendants Booth and Blankenship, Rutledge alleges that he followed

their instructions regarding his state remedies, said they would make his life a living hell, and

                                                5
       Case: 1:20-cv-00582-PAB Doc #: 4 Filed: 06/05/20 6 of 6. PageID #: 39




took his television.   The Court cannot reasonably infer from these factual allegations that

defendants Booth and Blankenship violated any of Rutledge’s constitutional rights, and they are

dismissed pursuant to § 1915(e)(2)(B).

       Rutledge’s allegation against Lambert, Dahlby, and Bratton is cursory, vague, and

difficult to discern: “I have copies of each interaction from all parties. Theirs [and] people that

comment on the ICR without stating even if they work here at this Inst. Their names are Chris

Lambert, Kurt Dahlby, Marc Bratton.” (Doc. No. 1 at 5.) Even with the benefit of liberal

construction, the Court cannot infer any constitutional violation against Rutledge by defendants

Lambert, Dahlby, and Bratton, and they are dismissed pursuant to § 1915(e)(2)(B).

   D. Conclusion

       For all the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.

       IT IS SO ORDERED.



Date: June 5, 2020                                          S/Pamela A. Barker
                                                            Pamela A. Barker
                                                            U.S. District Judge




                                                6
